       Case 2:19-cv-08024-ODW-JC Document 12 Filed 09/25/19 Page 1 of 1 Page ID #:133
 NAME, ADDRESS, AND TELEPHONE NUMBER OF ATTORNEY(S)
 OR OF PARTY APPEARING IN PRO PER
 Marc J. Feldman, Esq., State Bar No. 144830
 Jack Burns, Esq. State Bar No. 290523
 Sheppard Mullin Richter & Hampton LLP
 501 W. Broadway, 19th Floor
 San Diego, CA 92101
 Telephone: (619) 338-6558 /Facsimile: (619) 234-3815
 mfeldman@sheppardmullin.com
 ATTORNEY(S) FOR: Defendants Allstate Insurance Company and
 Edward Carrasco
                                              UNITED STATES DISTRICT COURT
                                             CENTRAL DISTRICT OF CALIFORNIA
                                                                              CASE NUMBER:
Alan Baker, Linda B. Oliver                                                   2:19-cv-08024
                                                              Plaintiff(s),
                                     v.

Allstate Insurance Company                                                                   CERTIFICATION AND NOTICE
                                                                                               OF INTERESTED PARTIES
                                                             Defendant(s)                           (Local Rule 7.1-1)


TO:      THE COURT AND ALL PARTIES OF RECORD:

The undersigned, counsel of record for Defendant Allstate Insurance Company and Edward Carrasco
or party appearing in pro per, certifies that the following listed party (or parties) may have a pecuniary interest in
the outcome of this case. These representations are made to enable the Court to evaluate possible disqualification
or recusal.
                (List the names of all such parties and identify their connection and interest. Use additional sheet if necessary.)

                               PARTY                                                 CONNECTION / INTEREST
Edward Carrasco                                                                      Defendant




         September 25, 2019                                /s/ Jack Burn
         Date                                              Signature
                                                           Jack Burns

                                                           Attorney of record for (or name of party appearing in pro per):

                                                           Defendant Allstate Insurance Company and Edward Carrasco



CV-30 (05/13)                                           NOTICE OF INTERESTED PARTIES
                                                                                                                       American LegalNet, Inc.
                                                                                                                       www.FormsWorkFlow.com
